      Case 2:17-cv-08817-JCZ-DMD Document 108 Filed 11/27/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

   BILL JONES, et al                                                CIVIL ACTION
   VERSUS                                                           NO: 17-8817

   NEW ORLEANS REGIONAL PHYSICIAN                                   SECTION: A
   HOSPITAL ORGANIZATION, INC., et al




                                         JUDGMENT

       For the reasons of the Court entered November 26, 2019, IT IS ORDERED, ADJUDGED

AND DECREED that there be judgment in favor of defendant New Orleans Regional Physician

Hospital Organization, Inc. d/b/a Peoples Health Network, and against the plaintiffs.

       New Orleans, Louisiana, this 27th day of November 2019.




                                                             JAY C. ZAINEY
                                                    UNITED STATES DISTRICT JUDGE
